Case: 20-60076     Document: 00515609984         Page: 1     Date Filed: 10/21/2020




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      October 21, 2020
                                  No. 20-60076
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Otha Ray Flowers,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:19-CR-59-2


   Before Barksdale, Graves, and Oldham, Circuit Judges.
   Per Curiam:*
          A jury convicted Otha Ray Flowers of being a felon in possession of a
   firearm in violation of 18 U.S.C. § 922(g)(1). The district court sentenced
   him to, inter alia, the statutory maximum term of 120-months’
   imprisonment. Flowers challenges the denial of his motion to suppress a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60076      Document: 00515609984           Page: 2   Date Filed: 10/21/2020




                                     No. 20-60076


   firearm seized during a warrantless search of the apartment where he was
   staying as a guest. His claim fails.
          When reviewing the denial of a suppression motion, our court reviews
   questions of law de novo; factual findings, for clear error. E.g., United States
   v. Daniels, 930 F.3d 393, 400 (5th Cir. 2019). Factual findings are “clearly
   erroneous if the court is left with the definite and firm conviction that a
   mistake has been committed”. United States v. Hernandez, 279 F.3d 302, 306
   (5th Cir. 2002) (internal quotations and citation omitted).
          Where, as here, the denial of a suppression motion is based on
   testimony at a hearing on the motion, “the clearly erroneous standard is
   particularly strong because the judge had the opportunity to observe the
   demeanor of the witnesses”. United States v. Montes, 602 F.3d 381, 384 (5th
   Cir. 2010). Further, we review the evidence “in the light most favorable to
   the prevailing party”, in this instance, the Government. United States v.
   Gibbs, 421 F.3d 352, 357 (5th Cir. 2005). And, a district court’s ruling on a
   suppression motion should be upheld “if there is any reasonable view of the
   evidence to support it”. United States v. Garcia-Lopez, 809 F.3d 834, 838
   (5th Cir. 2016) (internal quotation marks and citation omitted).
          In February 2019, Flowers was indicted by a federal grand jury in a
   different matter and an arrest warrant was issued for him. Shortly thereafter,
   two FBI agents approached the apartment of Flowers’ sister seeking
   information concerning his whereabouts.            Unexpectedly, the agents
   encountered Flowers as he exited the apartment with a companion, Bianca
   Otto. The agents told Flowers he was under arrest. As the agents struggled
   to place him in custody, one agent saw Flowers throw a firearm into the
   sister’s apartment and could see it on the floor through the open door. The
   other agent then saw Otto reenter the apartment and close the door. Once




                                          2
Case: 20-60076     Document: 00515609984            Page: 3   Date Filed: 10/21/2020




                                     No. 20-60076


   Flowers was detained, Otto reopened the door but the firearm was no longer
   visible.
          Aware that Flowers had been previously convicted of being a felon in
   possession of a firearm, one agent entered the apartment to conduct a
   protective sweep. Otto told the agent only two other women were in the
   apartment, but the agent did not know Otto and was unsure he could rely on
   her statement. After the agent saw two women enter, including Flowers’
   sister, from the rear of the apartment, the firearm remained missing and the
   agent continued the protective sweep. As the agent moved to the back of the
   apartment, he asked Otto where the firearm was placed, and she led him to a
   pile of laundry in a rear bedroom. At the agent’s request, Otto lifted the
   laundry, revealing the firearm.
          A warrantless search is presumptively unreasonable, subject to certain
   exceptions. United States v. Guzman, 739 F.3d 241, 245–46 (5th Cir. 2014).
   The exigent-circumstances exception “requires a court to examine whether
   an emergency justified a warrantless search in each particular case”. Riley v.
   California, 573 U.S. 373, 402 (2014). In applying the exception, an agent
   must have had an “objectively reasonable basis” for his concern for public
   safety and must have acted reasonably. United States v. Toussaint, 838 F.3d
   503, 509 (5th Cir. 2016). A related exception, the protective-sweep doctrine,
   permits “government agents, without a warrant, to conduct a quick and
   limited search of premises for the safety of the agents and others present at
   the scene”. United States v. Lim, 897 F.3d 673, 688 (5th Cir. 2018) (citation
   omitted).
          The possible danger to the agents and the public from whoever may
   have been in the apartment with Otto and the firearm, as well as the potential
   removal of it, formed an objectively reasonable basis for the agent’s
   warrantless entry into the apartment. See Toussaint, 838 F.3d at 508–09. The




                                          3
Case: 20-60076      Document: 00515609984          Page: 4   Date Filed: 10/21/2020




                                    No. 20-60076


   same reasonable concern for the safety of the agents and the public permitted
   the agent’s protective sweep. See Lim, 897 F.3d at 688; United States v. Silva,
   865 F.3d 238, 242 (5th Cir. 2017) (finding a protective sweep of defendant’s
   trailer reasonable after defendant was arrested outside the trailer, defendant
   had a criminal history, and officers were uncertain if other individuals were
   inside the trailer). As the agent continued moving through the apartment to
   confirm the apartment harbored no additional persons, the firearm remained
   unsecured. The same continuing danger resulted in an exigency that justified
   the warrantless search of the laundry pile. See United States v. Shannon, 21
   F.3d 77, 81 (5th Cir. 1994) (ruling warrantless search of defendant’s hotel
   room reasonable after defendant told officers there was a firearm under the
   mattress and officers believed “there was a possibility of danger to
   themselves or other motel guests if an unknown suspect who might still be
   inside the room were to gain access to the gun”).
          AFFIRMED.




                                         4